DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Applicant states that the technical solution (para. 0005 of the specification) is for the invention to exclude some reference samples on first and second sides of an image block if the length of two sides are different.  Therefore, this should be in the independent claim.  Please clarify the claims.
Claim 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 states the limitation “wherein the reference sample set includes remaining reference samples”.  This is unclear.  Claim 1 does not restrict or limit the reference samples.  Therefore, how are there now “remaining samples”.  Please clarify the claim.
Claim 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 states in part “the length of the first side -1” and “the length of the second side -1”.   This is vague and unclear.  How is a side -1?  Please clarify.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear how claim 3 further narrows claim 1.  Claim 3 states that the reference sample set includes reference samples from first and/or second side of the current block.  However, claim 1 does define this reference sample set where the samples correspond to the first and second side of the current block.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,044,470. Although the claims at issue are not identical, they are not patentably distinct from each other because this instant application is claiming broader claim limitations as compared to what was allowed in the patent above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (herein after will be referred to as Chen) (US 20180121962).

Regarding claim 1 Chen discloses
a video signal decoding device comprising a processor, wherein the processor is configured to: [See Chen [0060] Processor.  Also, see 0012-0013, intra prediction using decoded samples.  Also, see 0039, decoder system.]
obtain reference samples corresponding to a first side of a current block and reference samples corresponding to a second side of the current block, wherein a length of the first side corresponds to a height of the current block and a length of the second side corresponds to a width of the current block, [See Chen [Fig. 7] Reference samples (612, 614) correspond to top and left side of current block.]
obtain a direct current (DC) value for prediction of the current block based on a reference sample set comprising at least some of the reference samples corresponding to the first side and the reference samples corresponding to the second side, wherein the DC value is obtained based on a result of comparing the length of the first side and the length of the second side, [See Chen [0049] DC intra prediction mode using reference samples for a non-square intra block.]
wherein the reference samples corresponding to the first side of the current block are determined based on a line spaced apart by a specific sample in parallel to the first side, wherein the reference samples corresponding to the second side of the current block are determined based on a line spaced apart by the specific sample in parallel to the second side, and [See Chen [Fig. 7 and 0050-0052] Multiple line reference samples corresponding to a current block.]
reconstruct the current block based on the DC value.  [See Chen [0049] Deriving DC prediction for a current block.]

Regarding claim 2, Chen discloses the device of Claim 1.  Furthermore, Chen discloses
wherein the reference sample set comprises 2^n reference samples.  [See Chen [0049-0051] Ensure power of 2 by selecting reference samples.]


Regarding claim 3, Chen discloses the device of Claim 2.  Furthermore, Chen discloses
wherein the reference sample set includes reference samples corresponding to any one of the first side and the second side of the current block.  [See Chen [Fig. 7] Reference samples (612, 614) correspond to top and left side of current block.]

Regarding claim 4, Chen discloses the device of Claim 3.  Furthermore, Chen discloses
wherein the reference sample set includes reference samples corresponding to a greater side of the first side and the second side. [See Chen [Fig. 7] Reference samples (612, 614) correspond to top and left side of current block, where the current block is non-square (i.e. has a greater side).]

Regarding claim 5, Chen discloses the device of Claim 3.  Furthermore, Chen discloses
wherein the reference sample set includes remaining reference samples, excluding reference samples corresponding to a shorter side of the first side and the second side from the reference samples corresponding to the first side and the reference samples corresponding to the second side.  [See Chen [0052] X can be any number to ensure that the number of the samples used to calculate the DC value will be power of 2 and the removed samples can be any subset of the neighbor reconstructed pixels.  Also, see [Claims 13-14] Deriving DC predictor based on only neighboring reconstructed samples of a long side or short side of a non-square block.]

Regarding claim 6, Chen discloses the device of Claim 1.  Furthermore, Chen discloses
wherein when the length of the first side is equal to the length of the second side, the DC value is obtained based on the reference samples corresponding to the first side of the current block and the reference samples corresponding to the second side of the current block, [See Chen [Fig. 4] Intra_DC for a square intra block.]
wherein when the length of the first side is greater than the length of the second side, the DC value is obtained based on the reference samples corresponding to the first side of the current block, wherein when the length of the first side is less than the length of the second side, the DC value is obtained based on the reference samples corresponding to the second side of the current block. [See Chen [Claims 13-14] Deriving DC predictor based on only neighboring reconstructed samples of a long side or short side of a non-square block.]

Regarding claim 7, Chen discloses the device of Claim 6.  Furthermore, Chen discloses
wherein when the length of the first side is equal to the length of the second side, the DC value is obtained based on an average of the reference samples corresponding to the first side and the reference samples corresponding to the second side, [See Chen [Fig. 4] Intra_DC for a square intra block.  Also, see 0049, averaged neighboring reconstructed value.]
wherein when the length of the first side is greater than the length of the second side, the DC value is obtained based on an average of the reference samples corresponding to the first side, wherein when the length of the first side is less than the length of the second side, the DC value is obtained based on an average of the reference samples corresponding to the second side. [See Chen [Claims 13-14] Deriving DC predictor based on only neighboring reconstructed samples of a long side or short side of a non-square block.  Also, see 0049, averaged neighboring reconstructed value.]

Regarding claim 10, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 10.  Furthermore, Chen discloses 
a video signal encoding device comprising a processor, wherein the processor is configured to: obtain a bitstream to be decoded by a decoder using a decoding method, [See Chen [Figs. 10-11] Encoder system with a decoder system.]

Regarding claim 11, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 11.  

Regarding claim 12, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 12.  

Regarding claim 13, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 13.  

Regarding claim 14, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 14.  

Regarding claim 15, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 15.  

Regarding claim 16, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 16.  

Regarding claim 19, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 19.  Furthermore, Chen discloses 
a non-transitory computer-readable medium storing a bitstream [See Chen [0060]  It is inherent that a memory or a storage mechanism for storing the software/program is used such that the software/program is executed by a processor.]

Regarding claim 20, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 20.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180121962) in view of Lee (US 20190182481).

Regarding claim 8, Chen disclose the device of claim 7.  Furthermore, Chen does not explicitly disclose
wherein the line spaced apart by the specific sample in parallel to the first side and the line spaced apart by the specific sample in parallel to the second side are indicated by a reference line index.  
However, Lee does disclose
wherein the line spaced apart by the specific sample in parallel to the first side and the line spaced apart by the specific sample in parallel to the second side are indicated by a reference line index.  [See Lee [0210-0211] Reference line is determined for the reference samples for DC mode.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Chen to add the teachings of Lee, in order to properly notify the decoder in Chen which reference line and corresponding reference sample within the reference line is being used.  One of ordinary skill in the art would know that it is either inherent or obvious that the multi-reference line prediction in Chen uses reference index’s since this is how it is performed in the video compression standard.

Regarding claim 9, Chen (modified by Lee) disclose the device of claim 8.  Furthermore, Chen does not explicitly disclose
wherein a coordinate for a top-left sample of the current block is (0, 0), 
wherein coordinates of the reference samples corresponding to the first side are (−1−the reference line index, y), where y=0, . . . , the length of the first side−1, 
wherein coordinates of the reference samples corresponding to the second side are (x, −1−the reference line index), where x=0, . . . , the length of the second side−1. 
However, Lee does disclose
wherein a coordinate for a top-left sample of the current block is (0, 0), [See Lee [Fig. 11]
wherein coordinates of the reference samples corresponding to the first side are (−1−the reference line index, y), where y=0, . . . , the length of the first side−1, [See Lee [Fig. 11 and Fig. 18]
wherein coordinates of the reference samples corresponding to the second side are (x, −1−the reference line index), where x=0, . . . , the length of the second side−1. [See Lee [Fig. 11 and Fig. 18]
Applying the same motivation as applied in claim 8.

Regarding claim 17, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 17.  

Regarding claim 18, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 18.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heo et al. (US 20210344907) (does not qualify as prior art due to filing date)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486